     Case 2:19-cv-01279-TLN-EFB Document 36 Filed 06/25/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    BLUFFORD HAYES, Jr.,                              No. 2:19-cv-1279-TLN-EFB P

12                       Petitioner,

13           v.                                         FINDINGS AND RECOMMENDATIONS

14    ROBERT NEUSCHMID,

15                       Respondent.

16
            Petitioner is a state prisoner seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254.
17
     On September 30, 2019, Attorney Richard Such appeared as counsel for petitioner, who until
18
     then, had been proceeding pro se. ECF No. 16. Mr. Such moved to amend the original “bare-
19
     bones” petition, which the court granted, and this case now proceeds on the amended petition.
20
     ECF Nos. 15, 17, 18. Respondent has filed a motion, styled as a “Motion to Dismiss Amended
21
     Petition,” in which he asks the court “to deny Petitioner’s motion for leave to amend in light of [ ]
22
     facts previously concealed by Petitioner, and that came to light after such leave was granted” and
23
     to issue a “new order denying such leave and ordering that Petitioner must stand on the original
24
     Petition as filed.” ECF No. 31 at 7. Respondent’s motion is not a motion to dismiss, but rather, a
25
     motion for reconsideration of the court’s order granting petitioner’s motion to amend. So
26
     construed, the court reconsiders that order, and after such reconsideration, confirms its earlier
27
     analysis that leave to amend was properly granted.
28
                                                        1
     Case 2:19-cv-01279-TLN-EFB Document 36 Filed 06/25/20 Page 2 of 6

 1                                                Background
 2          On July 10, 2019, this action was opened with the filing of a pro se petition. ECF No. 1.
 3   On September 30, 2019, Mr. Such appeared as counsel for petitioner. ECF No. 16. In a
 4   declaration filed by Mr. Such, he states that he has been involved in petitioner’s criminal
 5   proceedings, on and off, for nearly forty years. See ECF No. 20 ¶ 1 (stating that he was initially
 6   appointed on April 6, 1982, to represent petitioner in his automatic appeal from the sentence of
 7   death); see also id. ¶ 2 (stating that following a successful appeal and new trial, petitioner
 8   received a new sentence of 25 years to life).
 9          Mr. Such moved to amend the original July 10, 2019 “pro se” petition, stating that it was
10   “bare-bones” because: (1) the pre-printed form “did not provide space for a full explanation of the
11   facts and law relevant to the case,” (2) petitioner did not have access to all the records in this case,
12   in part, because of his status as a state prisoner, (3) “that petitioner ha[d] very limited access to
13   materials such as paper and a typewriter and to resources such as a law library and, therefore,
14   very limited ability to research and write an adequate petition,” and (4) “that because of
15   petitioner’s lack of legal education, he needs the assistance of an attorney, such as attorney
16   Richard Such, in writing an adequate petition, which assistance Mr. Such did not have time to
17   give him before the deadline of July 11, 2019 . . . .” ECF No. 15, ¶¶ A-E. The motion also
18   represented that Deputy Attorney General David Eldridge did not oppose the filing of Mr. Such’s
19   Amended Petition (on the condition that respondent did not waive any defenses to it). Id., ¶ F.
20   On October 30, 2019, noting that respondent did not oppose the amendment, the court granted the
21   motion to amend. ECF No. 17.
22          As it turns out, the July 10, 2019 “pro se” petition was in fact drafted, signed, and filed by
23   Mr. Such. ECF No. 21-1, ¶ 2 (“I drafted for petitioner his original pro se Petition”); ECF No. 21-
24   1, Ex. B (“I’ll … sign your name … and mail it to the court.”).
25                                        Motion for Reconsideration
26          Respondent argues that in obtaining leave to amend, Mr. Such intentionally deceived both
27   respondent and the court by using “extremely-careful phrasing” to suggest that petitioner was not
28   assisted by counsel when he filed the original petition. ECF No. 31 at 2. Indeed, when
                                                         2
     Case 2:19-cv-01279-TLN-EFB Document 36 Filed 06/25/20 Page 3 of 6

 1   respondent chose not to oppose the motion, and when the court decided to grant the unopposed
 2   motion, neither was aware that Mr. Such – an attorney with nearly forty years of involvement in
 3   petitioner’s criminal proceedings – had actually drafted, signed, and filed the original “bare-
 4   bones” petition. These facts only came to light during briefing on respondent’s prior motion to
 5   dismiss (arguing that certain claims in the amended petition were untimely).1 See ECF Nos. 21,
 6   21-1 at 2, 4 & 22. Although petitioner subsequently filed a declaration confirming that he had
 7   authorized the filing of the original petition on his behalf (ECF No. 29), the court assumes for
 8   purposes of this motion that these new facts are material in determining whether leave to amend
 9   should have been granted. Nonetheless, leave to amend was properly granted.
10                          Reconsideration of Order Granting Leave to Amend
11          A. Legal Standards
12          The Federal Rules of Civil Procedure state that courts “should freely give leave [to amend
13   a pleading] when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Ninth Circuit has held that
14   “Rule 15’s policy of favoring amendments to pleadings should be applied with ‘extreme
15   liberality.’” Price v. Kramer, 200 F.3d 1237, 1250 (9th Cir. 2000) (quoting Eldridge v. Block,
16   832 F.2d 1132, 1135 (9th Cir. 1987)). Nevertheless, a court may deny leave to amend for “undue
17   delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies
18   by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance
19   of the amendment, [and] futility of the amendment.” Zucco Partners, LLC v. Digimarc Corp.,
20   552 F.3d 981, 1007 (9th Cir. 2009) (alteration in original) (quoting Leadsinger, Inc. v. BMG
21   Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008)). In weighing whether to allow amendment, all
22   inferences should be drawn in favor of granting the motion to amend. Griggs v. Pace Am. Grp.,
23   Inc., 170 F.3d 877, 880 (9th Cir. 1999).
24          B. Discussion
25          The thrust of respondent’s argument is that Mr. Such engaged in bad faith and unduly
26   delayed seeking amendment “by originally concealing the fact that the original Petition was
27

28          1
                That motion was denied on May 12, 2020. ECF No. 35.
                                                     3
     Case 2:19-cv-01279-TLN-EFB Document 36 Filed 06/25/20 Page 4 of 6

 1   written by him—i.e., written by a person who knew at the inception of this case all the facts and
 2   theories that he later would seek to include in an amended petition.” ECF No. 31 at 5.
 3   Respondent concludes that justice does not require allowing amendment under these
 4   circumstances. Id. The court does not agree.
 5          The motion to amend was misleading in that it did not reveal that Mr. Such had prepared
 6   the original petition. However, it does not follow that the motion to amend was brought in bad
 7   faith. The motion made no secret of the fact that Mr. Such simply did not have the time, prior to
 8   the expiration of the statute of limitations, to prepare an adequate petition for petitioner. ECF No.
 9   15, ¶ E. In his opposition to the instant motion, Mr. Such states that it is common practice for
10   attorneys to, for one reason or another, “ghost write” a petition for a prisoner. Id. at 5. With
11   respect to this practice, the United States District Court for the District of Nevada has opined as
12   follows:
13          While this court does not, as a general matter, condone the practice of lawyers
14          “ghostwriting” pleadings for a party ostensibly appearing pro se, a substantial
            number of habeas petitions filed in this court are filed in such a manner without
15          complaint or opposition from the State. In most cases, the exigency of filing a
            timely habeas petition combined with the limited resources available to a typical
16          prisoner outweigh the potential downside to permitting such filings. Also, in a
            vast majority of those cases, the initial petition and accompanying motions will be
17
            the only documents ghost-written by counsel — i.e., usually, either counsel is
18          formally appointed pursuant to petitioner’s motion or the petitioner subsequently
            proceeds in true pro se fashion. Moreover, the petitioner often has an opportunity
19          to amend the initial petition, in which case the ghost-written petition is superceded
            by an amended pleading.
20

21   Mack v. Baker, 3:12-cv-0104-RCJ-VPC, 2014 U.S. Dist. LEXIS 59221, at *6 (D. Nev.
22   Apr. 28, 2014). Here, Mr. Such emphasizes that his intention behind the original petition
23   was not to deceive, but to assist petitioner in filing a pro se petition before the one-year
24   AEDPA deadline of July 10, 2019. ECF No. 33 at 3-4. He said as much in the motion to
25   amend. See ECF No. 15 ¶ (E) (“that because of petitioner’s lack of legal education, he
26   needs the assistance of an attorney, such as attorney Richard Such, in writing an adequate
27   petition, which assistance Mr. Such did not have time to give him before the deadline of
28
                                                         4
     Case 2:19-cv-01279-TLN-EFB Document 36 Filed 06/25/20 Page 5 of 6

 1   July 11, 2019, but he now has had time to write a full Amended Petition and a supporting
 2   Memorandum of Points and Authorities, which are tendered herewith for filing”). The
 3   omission in the motion to amend is not tantamount to bad faith and does not require denial
 4   of the motion to amend.
 5           Respondent also argues that given Mr. Such’s extensive involvement in
 6   petitioner’s post-judgment proceedings in state court, he knew or should have known the
 7   facts and theories that he later sought to add by way of the amended petition. ECF No. 31
 8   at 4. The court is unconvinced. Although petitioner no longer faces the death penalty, the
 9   court notes that in such cases, it is a common practice for a petitioner to file a pro se
10   petition (even with the assistance of counsel), only to later file a “finalized petition,” once
11   counsel is actually appointed. See, e.g., Stevens v. Chappell, No. 3-9-cv-137-WHA, 2012
12   U.S. Dist. LEXIS 119014 (N.D. Cal. Aug. 22, 2012) (noting “the complex nature of
13   capital habeas proceedings” and that “the right to counsel necessarily includes a right for
14   that counsel meaningfully to research and present a defendant’s habeas claims.”). Mr.
15   Such states that the amended petition, filed fewer than three months after the original
16   petition, required approximately 60 hours to research and write. ECF No. 33 at 4. Given
17   that nearly forty years have elapsed since petitioner’s original conviction and death
18   sentence, the court cannot say that these three-months amount to undue delay.
19           Finding no bad faith and no undue delay, the court recommends that the order
20   granting the motion to amend (ECF No. 17) be reaffirmed.
21                                                Conclusion
22           Accordingly, it is RECOMMENDED that:
23           1. Respondent’s “Motion to Dismiss Amended Petition [ ], Due to Undue Delay and Bad
24              Faith Warranting Denial of Leave to Amend,” (ECF No. 31), be construed as a motion
25              for reconsideration and so construed, be GRANTED; and
26   /////
27   /////
28   /////
                                                         5
     Case 2:19-cv-01279-TLN-EFB Document 36 Filed 06/25/20 Page 6 of 6

 1          2. Upon reconsideration of the order granting petitioner leave to amend (ECF No. 17),
 2              the order be AFFIRMED.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: June 25, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
